BERANEK, Judge.
An information was filed against appellee charging him with trafficking in cannabis and methaqualone. Appellee filed a sworn motion to dismiss averring he was acting as a confidential informant to the Federal Drug Enforcement Administration at all times and asserting that because of his agreement and cooperation with DEA he could not be found guilty of the crime charged. The State did not file a traverse, and the trial court dismissed the information.
We affirm. Florida Rule of Criminal Procedure 3.190(d) provides that factual matters alleged in a motion to dismiss shall be deemed admitted unless specifically denied by the State in a traverse. The State having failed to file a traverse here, the trial court had no choice but to assume that the factual matters contained in appel-lee’s sworn motion to dismiss were in fact true. These undisputed facts constituted a *677valid defense to the crime charged and the trial court properly dismissed the information. Ritter v. State, 390 So.2d 168 (Fla. 5th DCA 1980); Camp v. State, 293 So.2d 114 (Fla. 4th DCA 1974).
AFFIRMED.
HERSEY and DELL, JJ., concur.